           Case 1:20-cv-00524-MKV Document 20 Filed 01/07/21 Page 1 of 6




                        Southern District of New York




Prinyah Godiah MIAA Payne's El-Bey

                                                           case:20 Civ.521(MKV) (GWG)

Plaintiff (s)



-------------------------------



Crocillo, MTA, et al.,



Defendant(s)



---------------------------------------------------------------------------------------------------------



Dear, Hon. Mary Kay Vyskocil.

How are you?

Hope your New Year is bless and Happy so-far.

I will like to take the time the time for the late reply the postal service
systms suck's got those mail to me on Monday January 2021. I read
what the other parties Attorneys have stated about MTA's. According
to those I contact at 2 Broadway after I was threaten to have the
police called on me for me trying to served them the documents that I
       Case 1:20-cv-00524-MKV Document 20 Filed 01/07/21 Page 2 of 6




was told to do so in person and the running around also Mr. Felix
Williams whom had done some research and informed me whom i
needed to sue since the office was hired and is still employeed by
MTA's, you can reach Mr. Felix Williams at (718)8504218 and
(718)6943998. Also there is a case with the District Attorney that is
being handle against the attack of wrong doing going on that I am not
allowed to have the information on such case the D.A that is working
on the the criminal part of the case is Edward Johnson (917)960-1178.
since the criminal part is being under investigation the personal injury
and personal property part need to be addressed and that is one of
millions of reason why I brought the case to the court.



MTA's or any Compay(ies) that hired anyone whom caused damages or
body harms to the public(s)/ anyone both the Defendant(s) and the
company(ies) shall/should be responsible/liable for such act(s). MTA's
is not God and even God him/her (self) know his/her own rules/laws
know where to draw the lines.

Attacking someone like myself whom disable in wheelchair that is a
First Nation Young Lady that cannot defended self is total wrong and
MTA's hired such criminals to served the public(s) MTA's is
responsible.

Any intenties whether is any part of or associate with/to the
Government(s) or Businesses shall not have enmenties/get away from
such act(s) against anyone/Public.

On the day question January 8, 2020 I was simply using the bathroom
and visiting my friend at that time whom is a cleaner under the fedcap
program whom I enjoyed her conversations and felt for her father
whom at that time was fighting health issued. I went to used the
public bathroom on 34 street 7th avnue penn station, I will like this
attorney to please example to me when was it became illegal to used
       Case 1:20-cv-00524-MKV Document 20 Filed 01/07/21 Page 3 of 6




public bathroom and to speak to people?... are we back to slavery
times?... are we back where none white individual(s)whom are not"
white" could not used bathrooms and other public(s) places?...
because its sound like that is what the attorney for MTA's is trying to
says, is MTA's Attorney is trying to say that its okay that
individual(s)/the Public(s)can be attack by whom MTA's hired and paid
public(s) salaries too and that its okay that they can get away for such
attacked and force someone to psychward without their consent while
bleeding/screaming for medical help?... because according to what I
read from MTA's attorney MTA's sound like a slave master back during
slave times can kill its slaves and its okay because the laws say so....?
I was not destroying properties(I 'am not Antifa's) nor Burning down
Business(es)/the Station(s) I got off the A trained after shopping, some
of my meds caused me to used the bathroom a lot and went to used
the bathroom also talked to my friend whom worked as a cleaner
inside the bathroom while was using the toilet if the attorney for
MTA's whom claiming this fakes-laws this and that is B's.I did not sign
nor agreed to be touch nor to be attack by MTA's policy workers whom
MTA's Hired to enforced their policy(ies) laws, and even if I did/done
something worng my lawful legal rights was not read to me and as i
requested to have a female officers to dealt/deal with whatever they
were doing to me because of my Constitutions Religions Laws Rights
my request was denied. Those MTA's workers not only violate my
admendment rights, my Religions rights but my Constitutionals laws
Rights, Please tell me is MTA's is greatest then the Constitutions?.... Is
MTA's is the Constitutions?... since MTA's Attorney fake-laws is B's
when it come to the Constitutions of we the people/... Hon. Mary Kay
Vyskocil if you were in my shoe being attack just because without
being told why your being attack and your disable in wheelchair would
you want/seek justice if you were violated/humiliated the way i was on
Jauary 8, 2020?... As those offices kicking me, cuted off my purse that
was around my hips, being punch and dragged out of the elevator like
a piece of trash would you want compensations and justice Hon. Mary
       Case 1:20-cv-00524-MKV Document 20 Filed 01/07/21 Page 4 of 6




Kay Vyskocil for wrong doing that's done to you because you were not
doing anything wrong except using the public bathroom and talking to
the cleaning lady whom clean the bathroom?... would you want and
seek justice so you could have peace and justice in your mind Hon.
Mary Kay Vyskocil?... I am not an Attorney I do not know all the
legalist/eticq/fakes laws all I know is The Constitutions that I was
raised in Reservations as Indigenous First Nations inside my
Ancestors lands that was stole from us. So what I am understanding
from this MTA's Attorney its telling me first they murder, raped, stole
our lands, then force us to reservations camps now its okay in the
21th centuries they can continued done wrong to we the people/to us
and their fakes-laws cover them to get away with such acts... I
deserved justice and I am asking for justice I will not stop nor give up
until this court/ until i get justice. I am not an attorney nor do I know
the laws, everyday i have to fight my ptsd because of such act that my
pcp had claimed I have i am so affriad to go to Penn station nor near
anyway around that, I had move out NYC because of fears of what they
told me inside the eleveator that if I telled anyone they know where i
resign and my families if am no more no one can proved that they did
it. whenever i goes out I have fears/ fears of the publics and fears of
safety am always looking over my shoulders while was in NYC, I love
NYC and I missed NYC but fears because of this MTA's Officer brought
me, i could not handle it anymore so I relocated to safety, that is not a
life i wants too/ a life of fears and always watching arounds me
becaused those officers have connections and access to the
systems/informations so they can used it and my life and my safety is
extremely important to me and its pains me deeply to say bye to NYC
because of this case/because of what MTA's police officers have done
and said to me inside the eleveator. How i was threatening, attacked,
punch, thrown out of my wheelchair into the floor, how my personal
items, informations was taking by them and my wheelchair was
destroy and my personals items stolen and destroyed by them, yet
MTA's Attorneys its telling me that the laws say its okay to get away
       Case 1:20-cv-00524-MKV Document 20 Filed 01/07/21 Page 5 of 6




with such acts/such behaviors?... MTA's attorney its telling me its okay
i can be treated less then humans/being dragged on the floor like am a
dirty trash bagged so the laws give them/cover them to get away with
such because?... I was attack by parties that MTA's hired and sign
their paychecks. I am human being whom disable in wheelchair keep
that mind, I am not an object.

I have to stop typing now I am in tears as I type those words and flash
back that i also am dealing with depression eah times i remembered
how people was looking at me, pointing at me and laughing at me
when they were dragging me out of the elevator and handcuffs me
made me sate on top of the handcuff while they have their feet on my
chest, while I suffered heart condition I have a heart device AIC where
they had their feet on my chest i was being shock because of the
device and bleeding, if this court have no love nor compassions for
what was done to me and what i had faced and the nghtmare that i am
forced to rememebered over and over again every darn days for the
rest of my life then this court is telling the world/globe they allow
MTA's and MTA"s police's officers its okay to do wrong and its okay to
get away with murder if this court allow such then you might as well
sign my death certificate for injustice.
Case 1:20-cv-00524-MKV Document 20 Filed 01/07/21 Page 6 of 6
